822 F.2d 55Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Leon REID, Petitioner-Appellant,v.E.B. WRIGHT, Warden;  Attorney General of the State ofVirginia, Respondent- Appellee.
No. 86-7418.
United States Court of Appeals, Fourth Circuit.
Submitted April 22, 1987.Decided June 23, 1987.

Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Michael Leon Reid, appellant pro se.
Linwood T. Wells, Jr., Assistant Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from the order denying relief under 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny a certificate of probable cause, and dismiss the appeal on the reasoning of the magistrate.  Reid v. Wright, C/A No. 86-432-R (E.D.Va., Dec. 10, 1986).


2
DISMISSED.